                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,                    )            CASE NO. 8:13CR395
                                             )
             Plaintiff,                      )
                                             )
             vs.                             )                   ORDER
                                             )
LORI JENKINS,                                )
                                             )
             Defendant.                      )

      This matter is before the Court on the “Motion to Vacate Sentence New Statutory

Interpretation on 18 U.S.C. § 922(g)(1) and 18 U.S.C. § 924(a)(2) as of June 21, 2019,”

ECF No. 146, submitted by Defendant Lori Jenkins, pro se. Although not framed as a

Motion under 28 U.S.C. § 2255, the Court construes the Motion as one submitted pursuant

to 28 U.S.C. § 2255(f)(3), because the Defendant is asking the Court to vacate her

conviction and sentence pursuant to a right newly recognized by the Supreme Court in

Rehaif v. United States, 139 S. Ct. 2191 (2019).

      The Defendant was charged with being a felon in possession of ammunition in

violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2), in a two-count Indictment. Following a

jury trial, she was found guilty of Counts I and II of the Indictment and was sentenced on

July 15, 2014, to 120 months imprisonment on both counts, to run concurrently, and three

years of supervised release to follow. She appealed, and this Court’s judgment was

affirmed on July 6, 2015. On September 15, 2015, she filed a timely § 2255 motion. That

motion was denied, and the Defendant was denied a certificate of appealability and leave

to appeal in forma pauperis. The U.S. Court of Appeals for the Eighth Circuit also denied

her motions for leave to submit successive § 2255 motions on June 6, 2016, and February

6, 2017.
       The Defendant’s pending Motion is a successive § 2255 Motion. This Court may

not entertain the Motion unless and until it has been certified by a panel of the U. S. Court

of Appeals for the Eighth Circuit pursuant to 28 U.S.C. §§ 2255(h)(2) and 2244.

       Accordingly,

       IT IS ORDERED:

       1.     The Defendant’s “Motion to Vacate Sentence New Statutory Interpretation

              on 18 U.S.C. § 922(g)(1) and 18 U.S.C. § 924(a)(2) as of June 21, 2019,”

              ECF No. 146, is denied, without prejudice to reassertion if certified pursuant

              to 28 U.S.C. § 2255(h); and

       2.     The Clerk is directed to mail a copy of this Memorandum and Order to the

              Defendant at her last known address.

       DATED this 10th day of September, 2019.


                                                  BY THE COURT:


                                                  s/Laurie Smith Camp
                                                  Senior United States District Judge
